Exhibit 10.1
EXECUTION COPY
INVESTMENT AGREEMENT
          This INVESTMENT AGREEMENT (this “Agreement”), dated as of October 23,
2009, is made by and among JLL Partners Fund V, L.P., a Delaware limited
partnership (“JLL Fund V”), and Warburg Pincus Private Equity IX, L.P., a
Delaware limited partnership (“Warburg Pincus”) (each of JLL Fund V and Warburg
Pincus, an “Investor,” and collectively, the “Investors”), and Builders
FirstSource, Inc., a Delaware corporation (the “Company”). Capitalized terms
used in this Agreement have the meanings assigned thereto in the sections
indicated on Schedule I hereto.
          WHEREAS, as part of the Recapitalization (as defined below) of the
Company, the Company proposes to distribute, at no charge, to each holder of
record on a record date to be set by the Board of Directors of the Company (the
“Record Date”) of shares of common stock, par value $0.01 per share, of the
Company (the “Common Stock”) transferable rights (the “Rights”) to subscribe for
and purchase a number of shares of Common Stock that, if exercised in full, will
provide gross proceeds to the Company of $205.0 million (the “Aggregate Offering
Amount”) (the “Rights Offering”); and
          WHEREAS, each holder of a Right will be entitled (the “Basic
Subscription Privilege”) to purchase up to its pro rata portion of 58,571,428
shares of Common Stock (the “Offered Shares”), at a price of $3.50 per share (as
adjusted for any stock split, combination, reorganization, recapitalization,
stock dividend, stock distribution or similar event, the “Subscription Price”);
and
          WHEREAS, each holder of a Right (other than the Investors) that
exercises in full its Basic Subscription Privilege will be entitled (the
“Over-Subscription Privilege”) to subscribe for additional shares of Common
Stock at the Subscription Price, to the extent that holders of Rights do not
subscribe for and purchase all of the Offered Shares available under the Basic
Subscription Privilege; and
          WHEREAS, as part of the Recapitalization, the Company intends (i) to
offer new second lien debt securities having the terms set forth on Exhibit A
hereto (“New Notes”) and cash from a portion of the gross proceeds of the Rights
Offering in exchange for the outstanding Second Priority Senior Secured Floating
Rate Notes due 2012 of the Company (the “Notes”) in transactions exempt from the
registration requirements of the Securities Act of 1933, as amended (the
"Securities Act”), pursuant to Section 4(2) thereunder and (ii) under certain
circumstances, to provide holders of outstanding Notes the right to exchange
outstanding Notes for shares of Common Stock at an exchange price equal to the
Subscription Price in transactions exempt from the registration requirements of
the Securities Act, substantially on the terms set forth in that certain Support
Agreement, dated as of the date hereof, between the Company and certain holders
of outstanding Notes signatory thereto (collectively, the “Debt Exchange” and,
together with the Rights Offering, the “Recapitalization”); and

 



--------------------------------------------------------------------------------



 



          WHEREAS, in order to facilitate the Rights Offering, the Investors and
the Company wish to enter into this Agreement, pursuant to which and upon the
terms and subject to the conditions set forth herein, (i) to the extent that the
gross proceeds of the Rights Offering are less than $75.0 million, the Company
shall have the right to require the Investors to purchase, upon expiration of
the Rights Offering, at the Subscription Price, a number of Offered Shares not
subscribed for and purchased by holders of Rights upon exercise thereof under
the Basic Subscription Privilege and Over-Subscription Privilege such that the
total gross proceeds of the Rights Offering equal $75.0 million; and (ii) to the
extent that the Rights Offering is not fully subscribed, the Investors shall
agree to exchange the Notes held indirectly by such Investors for shares of
Common Stock at an exchange price equal to the Subscription Price, to the extent
of such deficiency and subject to the rights of other holders of Notes that
participate in such exchange; and
          WHEREAS, the Special Committee of the Board of Directors of the
Company (the “Special Committee”) has received an opinion from its financial
advisor, Moelis & Company LLC, that the terms of the Rights Offering are fair
from a financial point of view to the holders of Common Stock other than the
Investors and has, based upon such opinion and other factors, unanimously
recommended the Rights Offering, the Debt Exchange, this Agreement, and the
transactions contemplated hereby to the Board of Directors of the Company (the
“Board”) for approval; and
          WHEREAS, the Board has unanimously approved the Rights Offering, the
Debt Exchange, this Agreement, and the transactions contemplated hereby and
recommended that stockholders of the Company vote in favor of the issuance of
shares of Common Stock in the Rights Offering and Debt Exchange pursuant to the
terms hereof.
          NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the parties
hereto hereby agrees as follows:
1. Rights Offering; Use of Proceeds.
     (a) On the terms and subject to the conditions set forth herein, the
Company shall distribute, at no charge, to the holder of record of each share of
Common Stock as of the Record Date (each, an "Eligible Holder”) a number of
Rights per share of Common Stock equal to 58,571,428 divided by the number of
shares of Common Stock outstanding as of the close of business on the Record
Date (the "Rights Ratio”); provided that Rights will be rounded to the nearest
whole number so that the Subscription Price multiplied by the aggregate number
of Offered Shares will not exceed the Aggregate Offering Amount. Each whole
Right will entitle the holder thereof to purchase at the Subscription Price one
share of Common Stock. Each such Right shall be transferable separately from the
underlying shares of Common Stock on account of which such Right was
distributed. Eligible Holders and holders to whom Rights have been validly
transferred are collectively referred to as “Holders,” each individually being a
“Holder.”
     (b) The Rights (including under both the Basic Subscription Privilege and
the Over-Subscription Privilege) may be exercised during a period (the “Rights
Exercise Period”) commencing on the date on which the Rights are issued to
Eligible Holders (the “Rights

-2-



--------------------------------------------------------------------------------



 



Offering Commencement Date”) and ending at 5:00 p.m. Eastern Standard Time on a
Business Day (the "Expiration Time”) that shall not be less than thirty
(30) days after the Rights Offering Commencement Date, subject to extension at
the discretion of the Special Committee; provided, however, that the Rights
Exercise Period shall not be more than forty (40) days without the prior written
consent of the Investors. “Business Day” has the meaning ascribed to such term
in Rule 14d-1(g) under the Securities Exchange Act of 1934, as amended and in
effect on the date hereof (the “Exchange Act”).
     (c) Each Holder that wishes to exercise all or a portion of its Rights
under the Basic Subscription Privilege shall (i) during the Rights Exercise
Period return a duly executed document to a subscription agent selected by the
Company (the “Subscription Agent”) electing to exercise all or a portion of the
Rights held by such Holder and (ii) pay in immediately available funds an amount
equal to the full Subscription Price for the number of shares of Common Stock
that such Holder elects to purchase pursuant to the instructions set forth in
the Rights Offering Registration Statement and related materials by the
Expiration Time to an escrow account established for the Rights Offering. On the
Closing Date, subject to the satisfaction (or waiver of) the conditions to the
Rights Offering, the Company shall issue to each Holder that validly exercised
its Rights under the Basic Subscription Privilege the number of Offered Shares
to which such Holder is entitled based on such exercise. The obligation of the
Company to consummate the Rights Offering shall be subject to the conditions set
forth in Section 8(c) (which may not be waived, in whole or in part, by the
Company without the prior written consent of the Investors).
     (d) Each Holder (other than the Investors) that exercises in full its Basic
Subscription Privilege will be entitled under the Over-Subscription Privilege to
subscribe for additional shares of Common Stock at the Subscription Price
pursuant to the instructions set forth in the Rights Offering Registration
Statement and related materials to the extent that other Holders elect not to
exercise all of their respective Rights to subscribe for and purchase all of the
Offered Shares under the Basic Subscription Privilege; provided that no Holder
shall be entitled to purchase more Offered Shares under the Over-Subscription
Privilege than such Holder subscribed for under the Basic Subscription
Privilege. If the number of Offered Shares remaining after the exercise of
Rights under the Basic Subscription Privilege (the “Remaining Offered Shares”)
is not sufficient to satisfy all requests for Offered Shares under the
Over-Subscription Privilege, the Holders that exercised their Rights under the
Over-Subscription Privilege will be allocated such Remaining Offered Shares as
follows: the number of Remaining Offered Shares allotted to each Holder
participating in the Over-Subscription Privilege shall be the product (rounded
to the nearest whole number so that the Subscription Price multiplied by the
aggregate number of Offered Shares does not exceed the Aggregate Offering
Amount) obtained by multiplying the number of Offered Shares such Holder
subscribed for under the Over-Subscription Privilege by a fraction the numerator
of which is the number of Remaining Offered Shares and the denominator of which
is the total number of Offered Shares sought to be subscribed for under the
Over-Subscription Privilege by all Holders participating in such
Over-Subscription Privilege.
     (e) The first $75.0 million of gross proceeds from the sale of the Offered
Shares pursuant to the Rights Offering or the sale of the Unsubscribed Shares
(as defined below) to the Investors pursuant to the Put Option (as defined
below) will be used by the Company for general

-3-



--------------------------------------------------------------------------------



 



corporate purposes and to pay all fees and expenses associated with the
Recapitalization as provided in Section 2(h) and all Transaction Expenses (as
defined below) as provided in Section 2(i). The remaining proceeds, if any, from
the sale of the Offered Shares pursuant to the Rights Offering will be used to
repurchase outstanding Notes pursuant to the Debt Exchange on the terms set
forth in the Support Agreement, dated as of the date hereof, between the Company
and certain holders of outstanding Notes signatory thereto (the “Support
Agreement”) and the Note Offering Materials (as defined below). Holders of
outstanding Notes that participate in the Debt Exchange will be permitted to
make an election to exchange, at par, the issued and outstanding Notes held by
them (i) for up to $145.0 million aggregate principal amount of New Notes (as
that amount may be reduced pursuant to subsection (A) below); (ii) for up to
$130.0 million in cash from a portion of the gross proceeds of the Rights
Offering (as that amount may be reduced pursuant to subsections (B) and
(C) below); or (iii) for a combination of New Notes and cash (subject to
reduction as provided below). Allocations of New Notes and cash requested by
participants in the Debt Exchange will be made only after the Exchange
Deficiency (as defined below), if any, shall have been satisfied by the exchange
of outstanding Notes for shares of Common Stock pursuant to subsections (B) and
(C) below. Amounts of New Notes and cash to which holders of Notes participating
in the Debt Exchange will be entitled shall be subject to the following
provisions:
               (A) To the extent that less than one hundred percent (100%) of
the outstanding Notes are validly exchanged in the Debt Exchange, then the
amount of New Notes available for exchange in the Debt Exchange shall be reduced
on a dollar-for-dollar basis by the aggregate principal amount of Notes that are
not so exchanged. New Notes and cash will be allocated to participants in the
Debt Exchange pro rata in proportion to the amounts of New Notes and cash
requested by participants in such Debt Exchange.
               (B) If the Company receives less than $205.0 million of gross
proceeds from the Rights Offering, participants in the Debt Exchange will also
be permitted to elect to exchange, and the Investors will be required pursuant
to Section 2(c) to exchange, to the extent of the excess of the Aggregate
Offering Amount over the gross proceeds actually obtained by the Company in the
Rights Offering and from the purchase of the Unsubscribed Shares by the
Investors pursuant to this Agreement (such amount, the “Exchange Deficiency”),
Notes held by them for shares of Common Stock (in lieu of New Notes and cash) at
an exchange price equal to the Subscription Price, with allocations of available
shares of Common Stock to be made pro rata in proportion to the aggregate
principal amount of Notes validly exchanged in the Debt Exchange by such holders
of Notes (including by the Investors pursuant to Section 2(c)) for shares of
Common Stock.
               (C) To the extent the aggregate principal amount of Notes so
exchanged for shares of Common Stock pursuant to subsection (B) above is less
than the full amount of the Exchange Deficiency, including after any exchange of
Notes for shares of Common Stock by the Investors pursuant to Section 2(c) and
by other holders of outstanding Notes that have elected to receive shares of
Common Stock in the Debt Exchange, all holders of outstanding Notes
participating in the Debt Exchange and electing to receive New Notes or cash in
the Debt Exchange will receive, in exchange for Notes validly exchanged in the
Debt Exchange, shares of Common Stock at an exchange price equal to the
Subscription Price pro rata in proportion to the amount of Notes validly
exchanged by them in the Debt Exchange for consideration other than shares of
Common Stock.

-4-



--------------------------------------------------------------------------------



 



2. Requirement to Purchase Unsubscribed Shares; Exchange Shares; Fees and
Expenses.
     (a) Upon the terms and subject to the conditions set forth in this
Agreement, to the extent that the gross proceeds from the sale of the Offered
Shares pursuant to the Rights Offering (including upon exercise of Rights under
the Over-Subscription Privilege) are less than $75.0 million, the Company shall
have the right, upon delivery to the Investors of a Notice of Offering Results
pursuant to Section 2(b), to require (the “Put Option”) each Investor to
purchase on the Closing Date, and each Investor agrees to purchase on the
Closing Date, at the Subscription Price, fifty percent (50%) of that positive
number of Offered Shares issuable pursuant to Rights, if any, equal to
(i) 21,428,572 shares of Common Stock minus (ii) the number of shares of Common
Stock validly subscribed for and purchased under the Basic Subscription
Privilege and the Over-Subscription Privilege (such shares of Common Stock equal
to such difference, in the aggregate, the “Unsubscribed Shares”).
     (b) The Company hereby agrees and undertakes to notify the Investors as
promptly as practicable and, in any event, by 10:00 a.m., Eastern Time, on the
first Business Day after the Expiration Time by electronic or facsimile
transmission of (i) the aggregate number of Rights validly exercised by Holders
under the Basic Subscription Privilege and Over-Subscription Privilege pursuant
to the Rights Offering as of the Expiration Time and the aggregate Subscription
Price therefor, (ii) the number of Unsubscribed Shares, if any, (iii) the
aggregate principal amount of Notes validly submitted for exchange in the Debt
Exchange as of the Expiration Time, and (iv) the allocations of New Notes, cash,
and shares of Common Stock requested by participants in such Debt Exchange (such
notification, the “Notice of Offering Results”). Not later than 5:00 p.m.,
Eastern Time, on the second (2nd) Business Day following the Expiration Time,
notwithstanding the expiration of the Rights Offering and the Debt Exchange and
subject to the Investors’ receipt of the Notice of Offering Results, each
Investor shall be required, and the Company shall permit each Investor, to make
an election whether or not it wishes to exercise its Rights pursuant to the
Basic Subscription Privilege to subscribe for and purchase all or any portion of
its pro rata portion of the Offered Shares pursuant to the Rights Offering (any
such Offered Shares, the “Investor Offered Shares”).
     (c) Upon the terms and subject to the conditions set forth in this
Agreement, each Investor shall exchange, or cause to be exchanged, the
outstanding Notes indirectly held by it (such Notes, the “Investor Notes”) in
the Debt Exchange for shares of Common Stock at an exchange price equal to the
Subscription Price, and, to the extent that there is an Exchange Deficiency, the
Company shall, on the Closing Date, exchange the Investor Notes for shares of
Common Stock at an exchange price equal to the Subscription Price. Such Investor
Notes shall be exchanged by the Company on the Closing Date for shares of Common
Stock only to the extent of any Exchange Deficiency; provided that the aggregate
principal amount of Investor Notes exchanged by each such Investor shall not
exceed $48.909 million; and provided further that allocations of available
shares of Common Stock to be issued to satisfy the Exchange Deficiency will be
made pro rata in proportion to the aggregate principal amount of Notes validly
exchanged in the Debt Exchange by holders of Notes (including by the Investors
pursuant to this Section 2(c)) for shares of Common Stock; and provided further
that, to the extent the

-5-



--------------------------------------------------------------------------------



 



number of shares of Common Stock available for exchange in the Debt Exchange
(after giving effect to any proration of such available shares of Common Stock)
is insufficient for all of the Investor Notes to be exchanged for shares of
Common Stock, such Investor Notes that cannot be exchanged for shares of Common
Stock in accordance with this Section 2(c) shall be exchanged for, and the
Investors shall elect to receive with respect thereto, either New Notes, cash,
or a combination thereof. All such shares of Common Stock received in exchange
for outstanding Notes pursuant to this Agreement and the transactions
contemplated herein are referred to as the “Exchange Shares,” and those Exchange
Shares received by the Investors in exchange for outstanding Investor Notes are
referred to as the “Investor Exchange Shares.”
     (d) Each Investor shall have the right to arrange for one or more of its
respective Affiliates (each, an “Affiliated Purchaser”) to purchase all or any
portion of such Investor’s portion of Unsubscribed Shares, on the terms and
subject to the conditions in this Agreement, by written notice to the Company at
least one (1) Business Day prior to the Settlement Date, which notice shall be
signed by the applicable Investor and each Affiliated Purchaser and shall
contain a confirmation by the Affiliated Purchaser of the accuracy with respect
to it of the representations set forth in Section 4. In no event will any such
arrangement relieve such Investor of its obligations under this Agreement. The
term “Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.
     (e) The closing of the purchase of the Offered Shares (including the
Investor Offered Shares, if any) to be purchased in the Rights Offering, the
exchange of outstanding Notes pursuant to the Debt Exchange, the issuance of any
Exchange Shares (including any Investor Exchange Shares) pursuant to this
Agreement, and, if necessary, the purchase of the Unsubscribed Shares to be
purchased by the Investors or their Affiliated Purchasers hereunder will occur
at 10:00 a.m., Eastern Standard Time, on the fourth (4th) Business Day following
the later of the Expiration Time and the satisfaction of the conditions set
forth in Section 8 (or waiver thereof by the party or parties entitled to waive
such conditions) (the “Closing Date”), or such other time as shall be agreed
upon by the Company and the Investors. Delivery of the Unsubscribed Shares and
Investor Offered Shares will be made by the Company on the Closing Date in
book-entry form to the accounts of the Investors (or to such other accounts,
including the account of an Affiliated Purchaser, as the Investors may designate
in accordance with this Agreement) against payment by the Investors of the
Subscription Price therefor by wire transfer of immediately available funds to
the account designated in writing by the Company. The Investor Exchange Shares
will be delivered by the Company on the Closing Date in book-entry form to the
accounts of the Investors (or to such other accounts, including the account of
an Affiliated Purchaser, as the Investors may designate in accordance with this
Agreement). On the Closing Date, the Company will also deliver to the Investors
a certificate, dated as of the Closing Date, of the transfer agent of the
Company confirming the issuance to the Investors of the Unsubscribed Shares, if
any, the Investor Offered Shares, if any, and the Investor Exchange Shares, if
any, and all other documents and certificates required to be delivered to the
Investor pursuant to Section 8(a).
     (f) All Unsubscribed Shares, Investor Offered Shares, and Investor Exchange
Shares will be delivered with any and all issue, stamp, transfer, sales and use,
or similar taxes or duties payable in connection with such delivery duly paid by
the Company.

-6-



--------------------------------------------------------------------------------



 



     (g) The Company shall notify, or cause the Subscription Agent to notify,
the Investors on each Friday during the Rights Exercise Period and on each
Business Day during the five Business Days prior to the Expiration Time (and any
extensions thereto), or more frequently if reasonably requested by the
Investors, of the aggregate number of Rights known by the Company or the
Subscription Agent to have been validly exercised pursuant to the Rights
Offering as of the close of business on the preceding Business Day or the most
recent practicable time before such request, as the case may be. The Company
shall also notify, or cause the exchange agent selected by the Company to
notify, the Investors on each Friday during the thirty (30) days that precede
the closing of the Debt Exchange and on each Business Day during the five
Business Days prior to the closing of the Debt Exchange, or more frequently if
reasonably requested by the Investors, of the aggregate principal amount of
Notes known by the Company or such exchange agent to have been validly submitted
for exchange in the Debt Exchange and the allocations of New Notes, cash, and
shares of Common Stock requested by participants in such Debt Exchange as of the
close of business on the preceding Business Day or the most recent practicable
time before such request, as the case may be.
     (h) The Company shall pay all of its own fees and expenses associated with
the Recapitalization, including, without limitation, filing and printing fees,
fees and expenses of any subscription and information agents, its counsel and
financial advisor and accounting fees and expenses, costs associated with
clearing the Offered Shares for sale under applicable state securities laws, and
listing fees.
     (i) On the Closing Date, the Company shall promptly reimburse or pay, as
the case may be, the reasonable, documented out-of-pocket costs and expenses
incurred by each Investor and its Affiliated Purchasers, if any, in connection
with the Recapitalization, including reasonable fees, out-of-pocket costs and
expenses of Evercore Partners, Inc. and counsel to such Investor (collectively,
“Transaction Expenses”). For the avoidance of doubt, the filing fee, if any,
required to be paid in connection with any filings required to be made by the
Investors or their Affiliates under the HSR Act or any other competition laws or
regulations shall be paid by the Company on behalf of the Investors and their
Affiliates, as the case may be, when filings under the HSR Act or any other
competition laws or regulations are made, together with all expenses of the
Investors and their Affiliates incurred to comply therewith and the fees,
out-of-pocket costs and expenses incurred by the Investor in connection with
such filings.
3. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with each of the Investors, as set forth below. Except
for representations, warranties and agreements that are expressly limited as to
their date, each representation, warranty and agreement is made as of the date
hereof and as of the Closing Date after giving effect to the transactions
contemplated hereby:
     (a) Organization and Qualification. The Company and each of its
Subsidiaries has been duly organized and is validly existing in good standing
under the laws of its respective jurisdiction of incorporation, with the
requisite power and authority to own its properties and conduct its business as
currently conducted. Each of the Company and its Subsidiaries has been duly
qualified as a foreign corporation or organization for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which the nature of its properties or business requires such qualification,
except to the extent that the failure to be so qualified or be

-7-



--------------------------------------------------------------------------------



 



in good standing has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. For the purpose of
this Agreement, “Material Adverse Effect” means (i) any material adverse effect
on the business, condition (financial or otherwise) or results of operations of
the Company or its Subsidiaries, taken as a whole, or (ii) any material adverse
effect on the ability of the Company, subject to the approvals and other
authorizations set forth in Section 3(g), to consummate the transactions
contemplated by this Agreement, provided, however, that any effect caused by or
resulting from the following shall not constitute, or be taken into account in
determining whether there has been, or will be, a Material Adverse Effect on or
with respect to the Company: (I) general changes or developments in the industry
in which the Company and its Subsidiaries operate, (II) political instability,
acts of terrorism or war, (III) any change affecting the United States economy
generally or the economy of any region in which the Company or any of its
Subsidiaries conducts business that is material to the business of the Company
and its Subsidiaries, (IV) any change in the price or trading volume of the
Company’s outstanding securities (it being understood that the facts or
occurrences giving rise to or contributing to such change in stock price or
trading volume may be deemed to constitute, or be taken into account in
determining whether there has been, or will be, a Material Adverse Effect),
(V) any failure, in and of itself, by the Company to meet any internal or
published projections, forecasts, or revenue or earnings predictions for any
period ending on or after the date of this Agreement (it being understood that
the facts or occurrences giving rise to or contributing to such failure may be
deemed to constitute, or be taken into account in determining whether there has
been, or will be, a Material Adverse Effect), (VI) the announcement of the
execution of this Agreement, or the pendency of the consummation of the
Recapitalization, or the performance of this Agreement and the transactions
contemplated hereby, including compliance with the covenants set forth herein,
or (VII) any change in any applicable law, rule or regulation or United States
generally accepted accounting principles or interpretation thereof after the
date hereof, unless and to the extent, in the case of clause (I), (II), (III),
and (VII) above, such effect has had or would reasonably be expected to have a
materially disproportionate adverse effect on the business, condition (financial
or otherwise) or results of operations of the Company and its Subsidiaries,
taken as a whole, relative to other affected persons. For the purposes of this
Agreement, a “Subsidiary” of any person means, with respect to such person, any
corporation, limited liability company, partnership, joint venture or other
legal entity of which such person (either alone or through or together with any
other subsidiary), owns, directly or indirectly, more than 50% of the stock or
other equity interests, has the power to elect a majority of the board of
directors or similar governing body, or has the power to direct the business and
policies.
     (b) Corporate Power and Authority. The Company has the requisite corporate
power and authority to enter into, execute, and deliver this Agreement and each
other agreement, document, and instrument to which it will be a party or which
it will execute and deliver in connection with the transactions contemplated by
this Agreement (this Agreement and such other agreements, documents, and
instruments collectively, the “Transaction Agreements”) and, subject to receipt
of Stockholder Approval (as defined below), to perform its obligations hereunder
and thereunder, including the issuance of the Rights, the Offered Shares
(including the Unsubscribed Shares), and any Exchange Shares, the exchange of
outstanding Notes pursuant to the Debt Exchange, and the payment of the
Transaction Expenses. Subject to receipt of Stockholder Approval, the Company
has taken all necessary corporate action required for the due

-8-



--------------------------------------------------------------------------------



 



authorization of the Transaction Agreements, including the issuance of the
Rights, the Offered Shares (including the Unsubscribed Shares), and any Exchange
Shares and the exchange of Notes pursuant to the Debt Exchange. Based upon the
unanimous recommendation of the Special Committee, the Board has determined to
recommend that stockholders of the Company vote in favor of the issuance of the
Offered Shares in the Rights Offering, the issuance and sale of the Unsubscribed
Shares to the Investors pursuant to the terms hereof, and the issuance of
Exchange Shares in the Debt Exchange pursuant to the terms hereof.
     (c) Execution and Delivery; Enforceability. This Agreement and each other
Transaction Agreement will be, at or prior to the Closing Date, duly and validly
executed and delivered by the Company, and each such Transaction Agreement
constitutes, or, when executed and delivered, will constitute, a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as may be limited by the effect of bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or similar laws
affecting the enforcement of creditors’ rights generally, and subject to
principles of equity and public policy.
     (d) Authorized and Issued Capital Stock. The authorized capital stock of
the Company consists of (i) 200,000,000 shares of Common Stock and
(ii) 10,000,000 shares of preferred stock, par value $0.01 per share (“Preferred
Stock”). As of September 30, 2009, (i) 36,120,251 shares of Common Stock were
issued and outstanding; (ii) no shares of Common Stock were held in the treasury
of the Company; (iii) 2,581,501 shares of Common Stock were reserved for future
issuance pursuant to outstanding stock options and other rights to purchase
shares of Common Stock and vesting of restricted stock units (each, an “Option”
and, collectively, the “Options”) granted under any stock option or stock-based
compensation plan of the Company or otherwise (the “Stock Plans”); and (iv) no
shares of Preferred Stock were issued and outstanding. The issued and
outstanding shares of Common Stock of the Company and each of its Subsidiaries
have been duly authorized and validly issued and are fully paid and
nonassessable, and are not subject to any preemptive rights. Except as set forth
in this Section 3(d), as of the date of this Agreement, no shares of capital
stock or other equity securities or voting interest in the Company are issued,
reserved for issuance or outstanding. Since the date of this Agreement, no
shares of capital stock or other equity securities or voting interest in the
Company have been issued or reserved for issuance or become outstanding, other
than shares described in this Section 3(d) that have been issued upon the
exercise of outstanding Options granted under the Stock Plans and other than the
Offered Shares, the Unsubscribed Shares, and the Exchange Shares to be issued
hereunder. Except as described in this Section 3(d), and other than the Second
Amended and Restated Stockholders Agreement, dated as of June 2, 2005, neither
the Company nor any of its Subsidiaries is party to or otherwise bound by or
subject to any outstanding option, warrant, call, subscription or other right
(including any preemptive right), agreement or commitment that (w) obligates the
Company or any of its Subsidiaries to issue, deliver, sell or transfer, or
repurchase, redeem or otherwise acquire, or cause to be issued, delivered, sold
or transferred, or repurchased, redeemed or otherwise acquired, any shares of
the capital stock of, or other equity or voting interests in, the Company or any
of its Subsidiaries or any security convertible or exercisable for or
exchangeable into any capital stock of, or other equity or voting interest in,
the Company or any of its Subsidiaries, (x) obligates the Company or any of its
Subsidiaries to issue, grant, extend or enter into any such option, warrant,
call, right,

-9-



--------------------------------------------------------------------------------



 



security, commitment, contract, arrangement or undertaking, (y) restricts the
transfer of any shares of capital stock of the Company (other than pursuant to
restricted stock award agreements under the Stock Plans), or (z) relates to the
voting of any shares of capital stock of the Company. All issued and outstanding
shares of capital stock and equity interests (as applicable) of each Subsidiary
are owned beneficially and of record by the Company or another Subsidiary, free
and clear of any and all liabilities, obligations, liens, security interests,
mortgages, pledges, charges, or similar encumbrances, other than as provided
under (1) the Loan and Security Agreement, dated December 14, 2007, among the
Company, the Borrowers party thereto, the Guarantors party thereto, the Lenders
party thereto, Wachovia Bank, National Association, as Administrative Agent and
Collateral Trustee, UBS Securities LLC, as Syndication Agent, General Electric
Capital Corporation, as Documentation Agent, and Wachovia Capital Markets, LLC
and UBS Securities LLC, as Joint Lead Bookrunners and (2) the Indenture, dated
as of February 11, 2005, among the Company, the Guarantors party thereto, and
Wilmington Trust Company, as Trustee, governing the Notes (the “Old Indenture”).
     (e) Issuance. The Offered Shares to be issued and sold by the Company to
Holders pursuant to the Rights Offering, when such Offered Shares are issued and
delivered against payment therefor, will, upon receipt of Stockholder Approval,
be duly authorized, validly issued and delivered and fully paid and
nonassessable, free and clear of all taxes, liens, preemptive rights, rights of
first refusal, subscription and similar rights. The Unsubscribed Shares, if any,
to be issued and sold by the Company to the Investors or any Affiliated
Purchaser hereunder, when such Unsubscribed Shares are issued and delivered
against payment therefor by the Investors hereunder, and the Exchange Shares, if
any, to be issued by the Company in exchange for outstanding Notes pursuant to
the Debt Exchange will, upon receipt of approval of the Company’s stockholders,
be duly authorized, validly issued and delivered and fully paid and
nonassessable, free and clear of all taxes, liens, preemptive rights, rights of
first refusal, subscription and similar rights.
     (f) No Conflict. The distribution of the Rights, the sale, issuance and
delivery of the Offered Shares upon exercise of the Rights, the issuance and
delivery of the Unsubscribed Shares in accordance with the terms hereof, the
consummation of the Rights Offering by the Company, the issuance and delivery of
the Exchange Shares (including the Investor Exchange Shares) pursuant to the
Debt Exchange in accordance with the terms hereof, the exchange of Notes and
issuance of New Notes and payment of cash in exchange therefor pursuant to the
Debt Exchange, and the execution and delivery by the Company of the Transaction
Agreements and performance of and compliance with all of the provisions hereof
and thereof by the Company and the consummation of the transactions contemplated
herein and therein (i) will not conflict with, or result in a breach or
violation of, any of the terms or provisions of, or constitute a default under
(with or without notice or lapse of time, or both), or result, in the
acceleration of, or the creation of any lien under, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries is bound or to which any of the property or assets of the
Company or any of its Subsidiaries is subject, (ii) will not result in any
violation of the provisions of the Amended and Restated Certificate of
Incorporation or Amended and Restated By-laws of the Company or any of the
organizational or governance documents of its Subsidiaries, and (iii) will not
result in any violation of, or any termination or impairment of any

-10-



--------------------------------------------------------------------------------



 



rights under, any statute or any license, authorization, injunction, judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its Subsidiaries or any of their
properties, except in any such case described in subclauses (i) and (iii) for
any conflict, breach, violation, default, acceleration, lien, termination or
impairment which would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
     (g) Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any third party or any court or
governmental agency or body having jurisdiction over the Company or any of its
Subsidiaries or any of their properties is required for the distribution of the
Rights, the sale, issuance and delivery of the Offered Shares upon exercise of
the Rights, the issuance and delivery of the Unsubscribed Shares in accordance
with the terms hereof, the consummation of the Rights Offering by the Company,
the issuance and delivery of the Exchange Shares (including the Investor
Exchange Shares) pursuant to the Debt Exchange in accordance with the terms
hereof, the exchange of Notes and issuance of New Notes and payment of cash in
exchange therefor pursuant to the Debt Exchange, and the execution and delivery
by the Company of the Transaction Agreements and performance of and compliance
by the Company with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein, except (i) the
registration under the Securities Act of the issuance of the Rights and the
Offered Shares pursuant to the exercise of Rights, (ii) filings with respect to
and the expiration or termination of the waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), relating to the sale or issuance of Unsubscribed Shares and Investor
Exchange Shares to the Investors, (iii) consents solicited by the Company from
holders of outstanding Notes to certain proposed amendments to the Old Indenture
that would eliminate certain restrictive covenants and release all of the liens
on the collateral securing the Notes, and (iv) such consents, approvals,
authorizations, registrations or qualifications (y) as may be required under
state securities or Blue Sky laws in connection with the purchase of the
Unsubscribed Shares by the Investors, the issuance of the Exchange Shares to
holders of outstanding Notes, or the distribution of the Rights and the sale of
the Offered Shares to Holders, or (z) pursuant to the rules of The Nasdaq Stock
Market, including the approval of the Company’s stockholders of the issuance and
sale of the Offered Shares in the Rights Offering, the issuance and sale of the
Unsubscribed Shares to the Investors pursuant to the terms hereof, and the
issuance of the Exchange Shares (including the Investor Exchange Shares) to
holders of outstanding Notes pursuant to the Debt Exchange (such approval of
such transactions, “Stockholder Approval”).
     (h) Arm’s Length. The Company acknowledges and agrees that each Investor is
acting solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the transactions contemplated hereby (including in
connection with the negotiation of the terms of the Recapitalization) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person or entity. Additionally, the Investors are not advising the Company or
any other person or entity as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company has consulted with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Investors shall have no responsibility or liability to the Company, its
stockholders and directors not affiliated with the Investors, or its officers,

-11-



--------------------------------------------------------------------------------



 



employees, advisors or other representatives with respect thereto. Any review by
the Investors of the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the Investors
and shall not be on behalf of the Company, its stockholders and directors not
affiliated with the Investors, or its officers, employees, advisors or other
representatives and shall not affect any of the representations or warranties
contained herein or the remedies of the Investors with respect thereto.
     (i) Company SEC Documents. Since December 31, 2007, the Company has filed
or submitted all required reports, schedules, forms, statements and other
documents (including exhibits and all other information incorporated therein)
(“Company SEC Documents”) with the United States Securities and Exchange
Commission (the “Commission”). As of their respective dates, each of the Company
SEC Documents complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the Commission promulgated thereunder applicable to such Company SEC
Documents. The Company has filed with the Commission all “material contracts”
(as such term is defined in Item 601(b)(10) of Regulation S-K under the Exchange
Act) that are required to be filed as exhibits to the Company SEC Documents. No
Company SEC Document filed after December 31, 2007, when filed, or, in the case
of any Company SEC Document amended or superseded prior to the date of this
Agreement, then on the date of such amending or superseding filing, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. Any
Company SEC Documents filed with the Commission after the date hereof but prior
to the Closing Date, when filed, will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading.
     (j) Financial Statements. The financial statements and the related notes of
the Company and its consolidated Subsidiaries included or incorporated by
reference in the Company SEC Documents, and to be included or incorporated by
reference in the Rights Offering Registration Statement and the Rights Offering
Prospectus, comply or will comply, as the case may be, in all material respects
with the applicable requirements of the Securities Act, the Exchange Act, and
the rules and regulation of the Commission thereunder, as applicable, and fairly
present in all material respects the financial position, results of operations
and cash flows of the Company and its Subsidiaries as of the dates indicated and
for the periods specified, subject, in the case of the unaudited financial
statements, to the absence of disclosures normally made in footnotes and to
customary year-end adjustments that are not and shall not be material; such
financial statements have been prepared in conformity with U.S. generally
accepting accounting principles applied on a consistent basis throughout the
periods covered thereby (except as disclosed in the Company SEC Documents filed
before the date of this Agreement), and the supporting schedules included or
incorporated by reference in the Company SEC Documents, and to be included or
incorporated by reference in the Rights Offering Registration Statement, the
Rights Offering Prospectus, and the Proxy Statement, fairly present the
information required to be stated therein; and the other financial information
included or incorporated by reference in the Company SEC Documents, and to be
included or incorporated by reference in the Rights Offering Registration
Statement, the Rights Offering Prospectus, and

-12-



--------------------------------------------------------------------------------



 



the Proxy Statement, has been or will be derived from the accounting records of
the Company and its Subsidiaries and presents fairly or will present fairly the
information shown thereby; and the pro forma financial information and the
related notes included or incorporated by reference in the Company SEC
Documents, and to be included or incorporated by reference in the Rights
Offering Registration Statement, the Rights Offering Prospectus, and the Proxy
Statement, have been or will be prepared in all material respects in accordance
with the applicable requirements of the Securities Act and the Exchange Act, as
applicable, and the assumptions underlying such pro forma financial information
are reasonable and are set forth in the Company SEC Documents and will be set
forth in the Rights Offering Registration Statement, the Rights Offering
Prospectus, and the Proxy Statement.
     (k) Rights Offering Registration Statement and Rights Offering Prospectus.
The Rights Offering Registration Statement and any post-effective amendment
thereto, as of the Securities Act Effective Date, and each Issuer Free Writing
Prospectus, at the time of use thereof, will comply in all material respects
with the Securities Act and the rules and regulations promulgated thereunder and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; and as of the applicable date of the Rights Offering
Prospectus and any amendment or supplement thereto and as of the Closing Date,
the Rights Offering Prospectus will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. At the time of its distribution and
at the Expiration Time, the Investment Decision Package will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. Each Preliminary
Rights Offering Prospectus, at the time of filing thereof, will comply in all
material respects with the Securities Act and the rules and regulations
promulgated thereunder and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The Proxy Statement, at the time of filing
thereof, will comply in all material respects with the Exchange Act and the
rules and regulations promulgated thereunder and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Notwithstanding the
foregoing, the Company makes no representation and warranty with respect to any
statements or omissions made in reliance on and in conformity with information
relating to the Investors furnished to the Company in writing by the Investors
expressly for use in the Rights Offering Registration Statement, the Rights
Offering Prospectus, and the Proxy Statement and any amendment or supplement
thereto.
     For the purposes of this Agreement, (i) the term “Rights Offering
Registration Statement” means the Registration Statement on Form S-1 or Form S-3
to be filed with the Commission relating to the Rights Offering, including all
exhibits thereto, as amended as of the Securities Act Effective Date, and any
post-effective amendment thereto that becomes effective; (ii) the term “Rights
Offering Prospectus” means the final prospectus contained in the Rights Offering
Registration Statement at the Securities Act Effective Date (including
information, if

-13-



--------------------------------------------------------------------------------



 



any, omitted pursuant to Rule 430A and subsequently provided pursuant to Rule
424(b) under the Securities Act), and any amended form of such prospectus
provided under Rule 424(b) under the Securities Act or contained in a
post-effective amendment to the Rights Offering Registration Statement;
(iii) the term “Investment Decision Package” means the Rights Offering
Prospectus, together with any Issuer Free Writing Prospectus used by the Company
to offer the Offered Shares to Holders pursuant to the Rights Offering, (iv) the
term “Issuer Free Writing Prospectus” means each “issuer free writing
prospectus” (as defined in Rule 433 of the rules promulgated under the
Securities Act) prepared by or on behalf of the Company or used or referred to
by the Company in connection with the Rights Offering, (v) the term “Preliminary
Rights Offering Prospectus” means each prospectus included in the Rights
Offering Registration Statement (and any amendments thereto) before it becomes
effective, any prospectus filed with the Commission pursuant to Rule 424(a)
under the Securities Act and the prospectus included in the Rights Offering
Registration Statement, at the time of effectiveness that omits information
permitted to be excluded under Rule 430A under the Securities Act; (vi) the term
“Securities Act Effective Date” means the date and time as of which the Rights
Offering Registration Statement, or the most recent post-effective amendment
thereto, was declared effective by the Commission; and (vii) the term “Proxy
Statement” means the proxy statement, and all amendments or supplements thereto,
if any, soliciting the approval of the Company’s stockholders of the issuance
and sale of the Offered Shares pursuant to the Rights Offering, the issuance and
sale of the Unsubscribed Shares to the Investors pursuant to the terms hereof,
and the issuance of the Exchange Shares (including the Investor Exchange Shares)
to holders of outstanding Notes pursuant to the Debt Exchange in accordance with
the rules of The Nasdaq Stock Market, including a recommendation of the Board
that the stockholders vote to approve the issuance and sale of the Unsubscribed
Shares to the Investors pursuant to the terms hereof and the issuance of the
Investor Exchange Shares to the Investors pursuant to the terms hereof, if any.
     (l) Private Placement Materials for Debt Exchange. At the time of its
distribution and at the Expiration Time, any confidential private placement
memorandum, including supplements and amendments thereto, or similar private
placement materials relating to the Debt Exchange and solicitation of consents
to certain proposed amendments to the Old Indenture (the “Note Offering
Materials”) that are used by the Company will not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     (m) Absence of Certain Changes. Since June 30, 2009, other than as
disclosed in the Company SEC Documents filed before the date hereof, and except
for actions required to be taken pursuant to the Transaction Agreements,
(i) there has not been any change in the capital stock of the Company or its
Subsidiaries from that set forth in Section 3(d) (other than an aggregate of
25,596 shares of restricted Common Stock granted to certain members of the
Company’s Board on August 1, 2009, under the Company’s 2005 Equity Incentive
Plan) or any material change in long-term debt of the Company or any of its
Subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock; and
(ii) the Company has been operated in the ordinary course of business,
consistent with past practice, and no event, fact or circumstance has occurred
that has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

-14-



--------------------------------------------------------------------------------



 



     (n) No Broker’s Fees. Except for Moelis & Company LLC, neither the Company
nor any of its Subsidiaries is a party to any contract, agreement or
understanding with any person (other than this Agreement) that would give rise
to a valid claim against the Investors for a financial advisory fee, brokerage
commission, finder’s fee or like payment in connection with the
Recapitalization, the Rights Offering, including the issuance of the Offered
Shares upon exercise of Rights, the issuance and sale of the Unsubscribed Shares
in accordance with the terms hereof, or the issuance of the Exchange Shares, or
the Debt Exchange.
4. Representations and Warranties of the Investors. Each Investor individually
represents and warrants and agrees with the Company as set forth below as to
such Investor. Each such representation, warranty and agreement is made as of
the date hereof and as of the Closing Date.
     (a) Formation. Such Investor has been duly formed and is validly existing
as a limited partnership in good standing under the laws of the jurisdiction of
its formation.
     (b) Power and Authority. Such Investor has the requisite limited
partnership power and authority to enter into, execute and deliver this
Agreement and the other Transaction Agreements and to perform its obligations
hereunder and thereunder and has taken all necessary limited partnership action
required for the due authorization of the Transaction Agreements.
     (c) Execution and Delivery. This Agreement and each other Transaction
Agreement will be, at or prior to the Closing Date, duly and validly executed
and delivered by such Investor and constitutes, or, when executed and delivered,
will constitute, a valid and binding obligation of such Investor, enforceable
against such Investor in accordance with its terms, except as may be limited by
the effect of bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or similar laws affecting the enforcement of creditors’ rights
generally, and subject to principles of equity and public policy.
     (d) No Registration. Such Investor understands that the Unsubscribed Shares
and Investor Exchange Shares have not been registered under the Securities Act
by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of such Investor’s
representations as expressed herein or otherwise made pursuant hereto.
     (e) Investment Intent. Except as provided in Section 2(d) hereof, such
Investor is acquiring its portion of the Unsubscribed Shares and the Investor
Exchange Shares for investment for its own account, not as a nominee or agent,
and not with the view to, or for resale in connection with, any distribution
thereof not in compliance with applicable securities laws, and such Investor has
no present intention of selling, granting any participation in, or otherwise
distributing the same, except in compliance with applicable securities laws.
     (f) Securities Laws Compliance. The Unsubscribed Shares, Investor Offered
Shares, and Investor Exchange Shares will not be offered for sale, sold or
otherwise transferred by such

-15-



--------------------------------------------------------------------------------



 



Investor except pursuant to a registration statement or in a transaction exempt
from, or not subject to, registration under the Securities Act and any
applicable state securities laws.
     (g) Sophistication. Such Investor has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of its investment in the Unsubscribed Shares and Investor Exchange Shares
being acquired hereunder. Such Investor understands and is able to bear any
economic risks associated with such investment (including, without limitation,
the necessity of holding its portion of the Unsubscribed Shares and Investor
Exchange Shares for an indefinite period of time). Without derogating from or
limiting the representations and warranties of the Company, such Investor
acknowledges that it has been afforded the opportunity to ask questions and
receive answers concerning the Company and to obtain additional information that
it has requested to verify the information contained herein.
     (h) Legended Securities. Such Investor understands and acknowledges that,
upon the original issuance thereof and until such time as the same is no longer
required under any applicable requirements of the Securities Act or applicable
state securities laws, the Company and its transfer agent shall make such
notation in the stock book and transfer records of the Company as may be
necessary to record that the Unsubscribed Shares and Investor Exchange Shares
have not been registered under the Securities Act and that the Unsubscribed
Shares, Investor Offered Shares, and Investor Exchange Shares may not be resold
without registration under the Securities Act or pursuant to an exemption from
the registration requirements thereof.
     (i) No Conflict. The purchase of its portion of the Unsubscribed Shares by
such Investor, the acquisition of its portion of the Investor Exchange Shares by
such Investor, any purchase of the Investor Offered Shares by such Investor, the
execution and delivery by such Investor of each of the Transaction Agreements to
which it is a party and the performance of and compliance with all of the
provisions hereof and thereof by the Investor, and the consummation of the
transactions contemplated herein and therein (i) will not conflict with, or
result in a breach or violation of, any of the terms or provisions of, or
constitute a default under (with or without notice or lapse of time, or both),
or result, in the acceleration of, or the creation of any lien under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Investor is a party or by which the Investor is bound or
to which any of the property or assets of the Investor or any of its
Subsidiaries is subject, (ii) will not result in any violation of the provisions
of the certificate of limited partnership, limited partnership agreement, or
similar governance documents of the Investor, and (iii) will not result in any
material violation of, or any termination or material impairment of any rights
under, any statute or any license, authorization, injunction, judgment, order,
decree, rule or regulation of any court or governmental agency or body having
jurisdiction over the Investor or any of its properties, except in any such case
described in subclauses (i) and (iii) for any conflict, breach, violation,
default, acceleration or lien which would not reasonably be expected,
individually or in the aggregate, to prohibit, materially delay or materially
and adversely affect such Investor’s performance of its obligations under this
Agreement.
     (j) Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any court or governmental agency or
body having jurisdiction over such Investor or any of its properties is required
to be obtained or made by such Investor for the purchase of its portion of the
Unsubscribed Shares, any purchase of the Investor Offered Shares,

-16-



--------------------------------------------------------------------------------



 



and the acquisition of its portion of the Investor Exchange Shares in accordance
with the terms hereof and the execution and delivery by such Investor of this
Agreement or the other Transaction Agreements to which it is a party and
performance of and compliance by such Investor with all of the provisions hereof
and thereof and the consummation of the transactions contemplated herein and
therein, except filings with respect to and the expiration or termination of the
waiting period under the HSR Act relating to the purchase of Unsubscribed
Shares, any purchase of the Investor Offered Shares, and the acquisition of the
Investor Exchange Shares and except for any consent, approval, authorization,
order, registration or qualification which, if not made or obtained, would not
reasonably be expected, individually or in the aggregate, to prohibit,
materially delay or materially and adversely affect such Investor’s performance
of its obligations under this Agreement.
     (k) Arm’s Length. Such Investor acknowledges and agrees that the Company is
acting solely in the capacity of an arm’s length contractual counterparty to
such Investor with respect to the transactions contemplated hereby (including in
connection with the negotiation of the terms of the Recapitalization).
Additionally, without derogating from or limiting the representations and
warranties of the Company, such Investor is not relying on the Company for any
legal, tax, investment, accounting or regulatory advice, except as specifically
set forth in this Agreement. Without derogating from or limiting the
representations and warranties of the Company, such Investor has consulted with
its own advisors concerning such matters and shall be responsible for making its
own independent investigation and appraisal of the transactions contemplated
hereby.
     (l) Information Furnished. Information relating to such Investor furnished
to the Company in writing by such Investor expressly for use in the SEC
Transaction Documents (as defined below) will not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading.
5. Additional Covenants of the Company. Without derogating from the obligations
of the Company set forth elsewhere in this Agreement, the Company agrees with
each of the Investors as set forth below.
     (a) Registration Statements and Proxy Statement.
(i) As promptly as practicable following the date of this Agreement, the Company
shall prepare and file (y) the Rights Offering Registration Statement and (z) a
preliminary Proxy Statement.
(ii) The Proxy Statement and the Rights Offering Registration Statement (the
“SEC Transaction Documents”) filed with the Commission shall be consistent in
all material respects with the last forms of such documents provided to the
Investors and their respective counsel to review prior to the filing thereof.
The Company shall: (x) provide the Investors with a reasonable opportunity to
review any SEC Transaction Document that is amended after the date hereof prior
to its filing with the Commission and shall duly consider in good faith any
comments of the Investors and their respective counsel; (y) advise the Investors
promptly of the time when each of the SEC Transaction Documents has been filed
and when the

-17-



--------------------------------------------------------------------------------



 



Rights Offering Registration Statement has become effective or any Rights
Offering Prospectus or Rights Offering Prospectus supplement has been filed and
shall furnish the Investors with copies thereof; and (z) advise the Investors
promptly after it receives notice of any comments or inquiries by the Commission
(and furnish the Investors with copies of any correspondence related thereto),
of the issuance by the Commission of any stop order or of any order preventing
or suspending the use of any SEC Transaction Document, of the initiation or
threatening of any proceeding for any such purpose, or of any request by the
Commission for amending or supplementing any SEC Transaction Document or for
additional information, and in each such case, provide the Investors with a
reasonable opportunity to review any such comments, inquiries, request or other
communication from the Commission and to review any responses thereto and any
amendment or supplement to any SEC Transaction Document before any filing with
the Commission, and to duly consider in good faith any comments of the Investors
and their respective counsel and in the event of the issuance of any stop order
or of any order preventing or suspending the use of any SEC Transaction Document
or suspending any such qualification, to use promptly its reasonable best
efforts to obtain its withdrawal.
(iii) The Company shall use its reasonable best efforts to have the Proxy
Statement and the Rights Offering Registration Statement cleared or declared
effective, as the case may be, by the Commission as promptly as practicable
after they are filed with the Commission. The Company shall take all action as
may be necessary or advisable so that the Rights Offering and the issuance and
sale of the Unsubscribed Shares, the issuance of the Exchange Shares, and the
other transactions contemplated by this Agreement may be effected in accordance
with the applicable provisions of the Securities Act and the Exchange Act and
any state or foreign securities or Blue Sky laws.
(iv) The Company shall cause the Proxy Statement to be mailed to the Company’s
stockholders as promptly as practicable after the Proxy Statement is cleared by
the Commission. Subject to applicable law, the Board shall set the Record Date
and determine the Rights Ratio, and the Company shall take all action necessary,
in accordance with and subject to the General Corporation Law of the State of
Delaware and the Company’s Amended and Restated Certificate of Incorporation and
Amended and Restated By-laws, to duly call, give notice of and convene and hold,
as promptly as practicable, a special meeting of its stockholders to consider
and vote upon the issuance and sale of the Offered Shares pursuant to the Rights
Offering, the issuance and sale of the Unsubscribed Shares to the Investors
pursuant to the terms hereof, and the issuance of the Exchange Shares (including
the Investor Exchange Shares) to holders of outstanding Notes pursuant to the
Debt Exchange, to the extent required by applicable law or regulations or the
rules of The Nasdaq Stock Market. The Company shall use its reasonable best
efforts to obtain the requisite stockholder approval of such issuance and sale
of the Offered Shares pursuant to the Rights Offering, issuance and sale of the
Unsubscribed Shares to the Investors pursuant

-18-



--------------------------------------------------------------------------------



 



to the terms hereof, and issuance of the Exchange Shares (including the Investor
Exchange Shares), if any, to holders of outstanding Notes pursuant to the Debt
Exchange.
(v) If at any time prior to the Expiration Time, any event occurs as a result of
which the Investment Decision Package, as then amended or supplemented, would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it shall be
necessary to amend or supplement the Investment Decision Package to comply with
applicable law, the Company will promptly notify the Investors of any such event
and prepare an amendment or supplement to the Investor Decision Package that is
reasonably acceptable in form and substance to the Investors that will correct
such statement or omission or effect such compliance.
     (b) Private Placement Materials for Debt Exchange. As promptly as
practicable following the date of this Agreement, the Company shall prepare and
disseminate to “Holders” (as that term is defined in the Support Agreement) and
such other holders of outstanding Notes as the Company may determine from time
to time, in accordance with applicable law, the Note Offering Materials
consistent with the terms of the Debt Exchange as set forth in the Support
Agreement. If at any time prior to the Expiration Time, any event occurs as a
result of which the such Note Offering Materials, as then amended or
supplemented, would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
it shall be necessary to amend or supplement such Note Offering Materials to
comply with applicable law, the Company will promptly notify the Investors of
any such event and prepare an amendment or supplement to such Note Offering
Materials that is reasonably acceptable in form and substance to the Investors
that will correct such statement or omission or effect such compliance.
     (c) Listing. The Company shall use its commercially reasonable efforts to
list and maintain the listing of the Common Stock, including the Offered Shares
and the Exchange Shares, on the Nasdaq Global Select Market and to list and
maintain the listing of the Rights on the Nasdaq Global Select Market.
     (d) Rule 158. The Company will generally make available to the Company’s
security holders as soon as practicable an earnings statement of the Company
covering a twelve-month period beginning after the date of this Agreement, which
shall satisfy the provisions of Section 11(a) of the Securities Act.
     (e) HSR. The Company shall use its reasonable best efforts to seek all
approvals or consents that are necessary or advisable under the HSR Act so that
any applicable waiting period shall have expired or been terminated thereunder
with respect to the issuance to the Investors of the Unsubscribed Shares,
Investor Offered Shares, and Investor Exchange Shares hereunder and shall not
take any action that is intended or reasonably likely to materially impede or
delay the ability of the parties to obtain any necessary approvals required for
the transactions contemplated by this Agreement.

-19-



--------------------------------------------------------------------------------



 



     (f) No Stabilization. The Company will not take, directly or indirectly,
any action designed to or that would reasonably be expected to cause or result
in any stabilization or manipulation of the price of the shares of Common Stock.
     (g) Ordinary Course of Business; Actions Regarding Conditions. During the
period from the date of this Agreement to the Closing Date, the Company shall
conduct its business, and shall cause its Subsidiaries to conduct their
business, in the ordinary course and consistent with the Company’s and its
Subsidiaries’ past practice; and the Company for itself and on behalf of its
Subsidiaries agrees to use its commercially reasonable efforts to preserve
substantially intact their business organizations and goodwill, to keep
available the services of those of their present officers, employees, and
consultants who are integral to the operation of their businesses as presently
conducted, and to preserve their present relationships with significant
customers and suppliers and with other persons with whom they have significant
business relations; and the Company shall not take any action or omit to take
any action that would reasonably be expected to result in the Company’s failure
to satisfy the conditions to the Agreement set forth in Section 8.
     (h) Reasonable Best Efforts. The Company shall use its reasonable best
efforts (and shall cause its Subsidiaries to use their respective reasonable
best efforts) to take or cause to be taken all actions, and do or cause to be
done all things, reasonably necessary, proper or advisable on its or their part
under this Agreement and applicable laws to cooperate with the Investors and to
consummate and make effective the transactions contemplated by this Agreement
and the Recapitalization, including:
(i) preparing and filing as promptly as practicable all documentation to effect
all necessary notices, reports and other filings and to obtain as promptly as
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any third party or governmental
entity;
(ii) defending any lawsuits or other actions or proceedings, whether judicial or
administrative, challenging this Agreement or any other agreement contemplated
by this Agreement or the Recapitalization or the consummation of the
transactions contemplated hereby and thereby, including seeking to have any stay
or temporary restraining order entered by any court or other governmental entity
vacated or reversed; and
(iii) executing, delivering and filing, as applicable, any additional ancillary
instruments, documents, or agreements necessary to consummate the transactions
contemplated by this Agreement and the other Transaction Agreements and to fully
carry out the purposes of this Agreement and the transactions contemplated
hereby and thereby, including, without limitation, a Registration Rights
Agreement (the “Registration Rights Agreement”) between the Company and the
Investors, in the form attached hereto as Exhibit B.

-20-



--------------------------------------------------------------------------------



 



6. Additional Covenants of the Investors. Each Investor agrees with the Company:
     (a) Information. To provide the Company with such information as the
Company reasonably requests regarding such Investor for inclusion in the SEC
Transaction Documents.
     (b) HSR Act. To use reasonable best efforts to obtain all authorizations,
approvals and consents that are necessary or advisable under the HSR Act so that
any applicable waiting period shall have expired or been terminated thereunder
and any applicable notification, authorization, approval or consent shall have
been made or obtained with respect to the purchase of Unsubscribed Shares,
Investor Offered Shares, and Investor Exchange Shares hereunder, and not to take
any action that is intended or reasonably likely to materially impede or delay
the ability of the parties to obtain any necessary approvals required for the
transactions contemplated by this Agreement; provided, however, that,
notwithstanding anything to the contrary contained herein, such Investor (and
its ultimate parent entities, as such term is used in the HSR Act) shall not be
required to disclose to any other party to this Agreement any information
contained in its HSR Notification and Report Form which such party, in its sole
and reasonable discretion, deems confidential.
     (c) Reasonable Best Efforts. Such Investor shall use its reasonable best
efforts to take all actions, and do all things, reasonably necessary, proper or
advisable on its part under this Agreement and applicable laws to cooperate with
the Company and to consummate and make effective the transactions contemplated
by this Agreement, including executing, delivering and filing, as applicable,
any additional ancillary instruments or agreements necessary to consummate the
transactions contemplated by this Agreement and the Recapitalization and to
fully carry out the purposes of this Agreement and the transactions contemplated
hereby and thereby, including:
(i) preparing and filing as promptly as practicable all documentation to effect
all necessary notices, reports and other filings and to obtain as promptly as
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any third party or governmental
entity;
(ii) cause the shares of Common Stock beneficially owned by such Investor to be
voted in favor of the issuance and sale of the Offered Shares pursuant to the
Rights Offering, issuance and sale of the Unsubscribed Shares to the Investors
pursuant to the terms hereof, and the issuance of the Exchange Shares (including
the Investor Exchange Shares) to holders of outstanding Notes pursuant to the
Debt Exchange at the special meeting of stockholders called therefor;
(iii) defending any lawsuits or other actions or proceedings to which such
Investor has been named a party, whether judicial or administrative, challenging
this Agreement or the Recapitalization or any other agreement contemplated by
this Agreement or the consummation of the transactions contemplated hereby and
thereby, including seeking to have any stay or temporary restraining order
entered by any court or other governmental entity vacated or reversed; and
(iv) executing, delivering and filing, as applicable, any additional ancillary
instruments, documents, or agreements necessary to consummate the transactions
contemplated by this Agreement and the other Transaction Agreements and to

-21-



--------------------------------------------------------------------------------



 



fully carry out the purposes of this Agreement and the transactions contemplated
hereby and thereby, including, without limitation, the Registration Rights
Agreement.
     (d) No Transfer of Rights. During the Rights Exercise Period, such Investor
will not, without the prior written consent of the Special Committee, sell,
assign, transfer, convey, hypothecate, pledge, encumber, grant a security
interest in or otherwise dispose of (whether by operation of law or otherwise),
in whole or in part, or directly or indirectly enter into, or cause to become
subject to, any option, warrant, purchase right, or other contract or commitment
that could require such Investor to sell, assign, transfer, convey, hypothecate,
pledge, encumber, grant a security interest in, or otherwise dispose of (whether
by operation of law or otherwise), in whole or in part (“Transfer”), any Rights
distributed, directly or indirectly, to such Investor by the Company pursuant to
the Rights Offering; provided, however, that such Investor may Transfer all or
any portion of its Rights to one or more Affiliates, which shall agree in
writing to take such Rights subject to, and to comply with, the terms of this
Agreement.
     (e) No Transfer of Notes and Common Stock. Until the earlier to occur of
the Closing Date or the termination of this Agreement pursuant to Section 11(a),
such Investor will not, without the prior written consent of the Special
Committee, Transfer any Notes or shares of Common Stock held, directly or
indirectly, by such Investor; provided, however, that such Investor may Transfer
all or any portion of its Notes and shares of Common Stock to one or more
Affiliates, which shall agree in writing to take such securities subject to, and
to comply with, the terms of this Agreement.
     (f) No Stabilization. Such Investor will not take, directly or indirectly,
any action designed to or that would reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Shares.
7. Additional Joint Covenant of Company and the Investors. Without limiting the
generality of the undertakings pursuant to Sections 5(e) and 6(b), each of the
Company and each Investor agree to use its respective reasonable best efforts to
take, or cause to be taken, all action and to do, or cause to be done, all
things necessary under the HSR Act to consummate and make effective the
transactions contemplated by this Agreement and the other Transaction
Agreements, including furnishing all information required by applicable law in
connection with approvals of or filings with any governmental authority, and
filing, or causing to be filed, as promptly as practicable, any required
notification and report forms under other applicable competition laws with the
applicable governmental antitrust authority. Each party shall consult with each
other party as to the appropriate time of filing such notifications and shall
agree upon the timing of such filings. Subject to appropriate confidentiality
safeguards, each party shall (i) respond promptly to any request for additional
information made by the antitrust agency; (ii) promptly notify counsel to each
other party of, and if in writing, furnish counsel to each other party with
copies of (or, in the case of material oral communications, advise the other
party orally of) any communications from or with the antitrust agency in
connection with any of the transactions contemplated by this Agreement;
(iii) not participate in any meeting with the antitrust agency unless it
consults with counsel to each other party in advance and, to the extent
permitted by the agency, give each other party a reasonable opportunity to
attend and participate thereat; (iv) furnish counsel to each other party with
copies of all correspondence, filings and

-22-



--------------------------------------------------------------------------------



 



communications between it and the antitrust agency with respect to any of the
transactions contemplated by this Agreement; and (v) furnish counsel to each
other party with such necessary information and reasonable assistance as may be
reasonably necessary in connection with the preparation of necessary filings or
submission of information to the antitrust agency. Each party shall use its
reasonable best efforts to cause the waiting periods under the applicable
competition laws to terminate or expire at the earliest possible date after the
date of filing.
     Notwithstanding anything in this Agreement to the contrary, nothing shall
require any Investor or its Affiliates or the Company or its Subsidiaries to
dispose of any of its or its respective Subsidiaries’ or its Affiliates’ assets
or to limit its freedom of action with respect to any of its or its respective
Subsidiaries’ businesses, or to consent to any disposition of the Company’s or
its Subsidiaries’ assets or limits on the Company’s or its Subsidiaries’ freedom
of action with respect to the conduct of any of its or its Subsidiaries’
businesses, or to commit or agree to any of the foregoing, and nothing in this
Agreement shall authorize the Company or any of the Company’s Subsidiaries to
commit or agree to any of the foregoing, to obtain any consents, approvals,
permits or authorizations to remove any impediments to the transactions
contemplated hereby or by any other Transaction Agreement relating to antitrust
or competition laws or to avoid the entry of, or to effect the dissolution of,
any injunction, temporary restraining order or other order in any action
relating to antitrust or competition laws.
8. Conditions to the Obligations of the Parties.
     (a) Conditions to the Investors’ Obligations under this Agreement. The
obligations of each Investor hereunder to consummate the transactions
contemplated hereby shall be subject to the satisfaction prior to the Closing
Date of each of the following conditions (which may be waived in whole or in
part by such Investor in its sole discretion):
(i) Registration Statement Effectiveness. The Rights Offering Registration
Statement shall have been declared effective by the Commission and shall
continue to be effective and no stop order shall have been entered by the
Commission with respect thereto.
(ii) Rights Offering. The Rights Offering shall have been conducted in all
material respects in accordance with this Agreement and shall have been
consummated without the waiver of any condition thereto.
(iii) Debt Exchange. The Debt Exchange shall have been consummated in all
material respects in accordance with this Agreement without the waiver of any
condition thereto.
(iv) Antitrust Approvals. All terminations or expirations of waiting periods
imposed under the HSR Act, shall have occurred and all other notifications,
consents, authorizations and approvals required to be made or obtained from any
competition or antitrust authority shall have been made or obtained for the
transactions contemplated by this Agreement.

-23-



--------------------------------------------------------------------------------



 



(v) Consents. All material governmental and third-party notifications, filings,
consents, waivers and approvals required for the consummation of the
transactions contemplated by this Agreement shall have been made or received.
(vi) Stockholder Approval. Stockholder Approval shall have been received.
(vii) No Legal Impediment to Issuance. No action shall have been taken, no
statute, rule, regulation, or order shall have been enacted, adopted, or issued
by any federal, state, or foreign governmental or regulatory authority, and no
judgment, injunction, decree or order of any federal, state or foreign court
shall have been issued that, in each case, prohibits the implementation of the
Rights Offering or the Debt Exchange, the issuance and sale of the Unsubscribed
Shares and the Investor Offered Shares to the Investors, the issuance of
Exchange Shares (including the Investor Exchange Shares) for outstanding Notes,
or the consummation of the transactions contemplated by this Agreement or the
Recapitalization or materially impairs the benefit of implementation thereof,
and no action or proceeding by or before any federal, state, or foreign
governmental or regulatory authority shall be pending or threatened wherein an
adverse judgment, decree, or order would be reasonably likely to result in the
prohibition of or material impairment of the benefits of the implementation of
the Rights Offering or the Debt Exchange, the issuance and sale of the
Unsubscribed Shares and the Investor Offered Shares to the Investors, the
issuance of Exchange Shares (including the Investor Exchange Shares) for
outstanding Notes, or the consummation of the transactions contemplated by this
Agreement or the Recapitalization.
(viii) Representations and Warranties. The representations and warranties of
Company contained in this Agreement shall be true and correct (disregarding all
qualifications and exceptions contained therein relating to materiality,
Material Adverse Effect or similar qualifications, other than such
qualifications contained in Sections 3(i) and 3(j)) as of the date hereof and as
of the Closing Date after giving effect to the transactions contemplated hereby
with the same effect as if made on and as of the Closing Date (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), except where the failure to be so
true and correct, individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect, other than with
respect to the representations in Sections 3(b), 3(c), 3(d), 3(e), and 3(m)(ii),
which shall be true and correct in all respects.
(ix) Covenants. The Company shall have performed and complied in all material
respects with all of its covenants and agreements contained in this Agreement
and in any other Transaction Agreement required to be performed or complied with
on or prior to the Closing Date.
(x) Registration Rights Agreement. The Company shall have executed and delivered
to the Investors the Registration Rights Agreement.

-24-



--------------------------------------------------------------------------------



 



(xi) Debt Exchange. At least ninety-five percent (95%) of the aggregate
principal amount of outstanding Notes shall have been validly exchanged in the
Debt Exchange.
(xii) Settlement. The settlement of the action described on Schedule II hereto,
on the terms set forth in the Memorandum of Understanding described on
Schedule II hereto, shall have received final approval by the Delaware Court of
Chancery, and such action shall have been dismissed with prejudice pursuant to
such approval.
(xiii) Nasdaq. The Offered Shares and Exchange Shares shall have been approved
for listing on the Nasdaq Global Select Market, subject to official notice of
issuance.
     (b) Conditions to the Company’s Obligations under this Agreement. The right
of the Company to require the Investors to purchase the Unsubscribed Shares and
the obligation of the Company to issue the Investor Exchange Shares to the
Investors in exchange for outstanding Notes are subject to the following
conditions (which may be waived in whole or in part by the Company in its sole
discretion), provided that the failure of a condition set forth in
Section 8(b)(v) to be satisfied may not be asserted by the Company if such
failure results from a breach by the Company of an obligation hereunder:
(i) Antitrust Approvals. All terminations or expirations of waiting periods
imposed under the HSR Act, shall have occurred and all other notifications,
consents, authorizations and approvals required to be made or obtained from any
competition or antitrust authority shall have been made or obtained for the
transactions contemplated by this Agreement.
(ii) Consents. All material governmental and third-party notifications, filings,
consents, waivers and approvals required for the consummation of the
transactions contemplated by this Agreement shall have been made or received.
(iii) No Legal Impediment to Issuance. No action shall have been taken, no
statute, rule, regulation, or order shall have been enacted, adopted, or issued
by any federal, state, or foreign governmental or regulatory authority, and no
judgment, injunction, decree or order of any federal, state or foreign court
shall have been issued that, in each case, prohibits the implementation of the
Rights Offering or the Debt Exchange, the issuance and sale of the Unsubscribed
Shares and the Investor Offered Shares to the Investors, the issuance of
Exchange Shares (including the Investor Exchange Shares) for outstanding Notes,
or the consummation of the transactions contemplated by this Agreement or the
Recapitalization or materially impairs the benefit of implementation thereof,
and no action or proceeding by or before any federal, state, or foreign
governmental or regulatory authority shall be pending or threatened wherein an
adverse judgment, decree, or order would be reasonably likely to result in the
prohibition of or material impairment of the benefits of the implementation of
the Rights Offering or the Debt Exchange, the issuance and sale of the
Unsubscribed Shares and the

-25-



--------------------------------------------------------------------------------



 



Investor Offered Shares to the Investors, the issuance of Exchange Shares
(including the Investor Exchange Shares) for outstanding Notes, or the
consummation of the transactions contemplated by this Agreement or the
Recapitalization.
(iv) Representations and Warranties. The representations and warranties of the
Investors and any Affiliated Purchaser contained in this Agreement or pursuant
to Section 2(d) shall be true and correct (disregarding all qualifications and
exceptions contained therein relating to materiality or material adverse effect
on the Investors’ performance of their obligations or similar qualifications) as
of the date hereof and as of the Closing Date with the same effect as if made on
the Closing Date (except for the representations and warranties made as of a
specified date, which shall be true and correct only as such specified date),
except with respect to each Investor’s representations in all Sections other
than Sections 4(b) and 4(c) where the failure to be so true and correct,
individually or in the aggregate, has not prohibited, materially delayed, or
materially and adversely affected, and would not reasonably be expected to
prohibit, materially delay, or materially and adversely affect, the Investors’
performance of their obligations under this Agreement.
(v) Covenants. The Investors shall have performed and complied in all material
respects with all of their respective covenants and agreements contained in this
Agreement and in any other Transaction Agreement required to be performed or
complied with on or prior to the Closing Date, including, without limitation,
entering into the Registration Rights Agreement.
(vi) Registration Statement Effectiveness. The Rights Offering Registration
Statement shall each have been declared effective by the Commission and shall
continue to be effective and no stop order shall have been entered by the
Commission with respect thereto.
(vii) Rights Offering. The Rights Offering shall have been consummated in all
material respects in accordance with this Agreement.
(viii) Debt Exchange. All conditions to the Company’s obligation to consummate
the Debt Exchange shall have been satisfied (or waived, to the extent
permitted).
(ix) Settlement. The settlement of the action described on Schedule II hereto,
on the terms set forth in the Memorandum of Understanding described on
Schedule II hereto, shall have received final approval by the Delaware Court of
Chancery, and such action shall have been dismissed with prejudice pursuant to
such approval.
(x) Stockholder Approval. Stockholder Approval shall have been received.

-26-



--------------------------------------------------------------------------------



 



     (c) Conditions to the Company’s Obligations to Complete the Rights
Offering. The obligation of the Company to consummate the Rights Offering shall
be subject to the satisfaction prior to the Closing Date of each of the
following conditions (which may not be waived, in whole or in part, without the
prior written consent of the Investors):
(i) Consents. All material governmental and third-party notifications, filings,
consents, waivers and approvals required for the consummation of the Rights
Offering shall have been made or received.
(ii) No Legal Impediment to Issuance. No action shall have been taken, no
statute, rule, regulation, or order shall have been enacted, adopted, or issued
by any federal, state, or foreign governmental or regulatory authority, and no
judgment, injunction, decree or order of any federal, state or foreign court
shall have been issued that, in each case, prohibits the implementation of the
Rights Offering and the issuance and sale of the Offered Shares or materially
impairs the benefit of implementation thereof, and no action or proceeding by or
before any federal, state, or foreign governmental or regulatory authority shall
be pending or threatened wherein an adverse judgment, decree, or order would be
reasonably likely to result in the prohibition of or material impairment of the
benefits of the implementation of the Rights Offering and the issuance and sale
of the Offered Shares.
(iii) Registration Statement Effectiveness. The Rights Offering Registration
Statement shall each have been declared effective by the Commission and shall
continue to be effective and no stop order shall have been entered by the
Commission with respect thereto.
(iv) Debt Exchange. All conditions to the Company’s obligation to consummate the
Debt Exchange shall have been satisfied (or waived, to the extent permitted).
(v) Settlement. The settlement of the action described on Schedule II hereto, on
the terms set forth in the Memorandum of Understanding described on Schedule II
hereto, shall have received final approval by the Delaware Court of Chancery,
and such action shall have been dismissed with prejudice pursuant to such
approval.
(vi) Stockholder Approval. Stockholder Approval shall have been received.
(vii) Conditions under this Agreement. All conditions set forth in Sections 8(a)
and 8(b) (other than the conditions set forth in Sections 8(a)(ii) and
8(b)(vii)) shall have been satisfied (or waived, to the extent permitted
thereby).
9. Indemnification and Contribution.
     (a) Whether or not the Recapitalization is consummated or this Agreement is
terminated or the transactions contemplated hereby, the Company (in such
capacity, the

-27-



--------------------------------------------------------------------------------



 



“Indemnifying Party”) shall indemnify and hold harmless the Investors, their
respective Affiliates (other than the Company), and their respective officers,
directors, members, partners, employees, agents and controlling persons (each,
an “Indemnified Person”) from and against any and all losses, claims, damages,
liabilities and reasonable expenses, joint or several, arising out of
circumstances existing on or prior to the Closing Date (“Losses”) to which any
such Indemnified Person may become subject arising out of or in connection with
any claim, challenge, litigation, investigation or proceeding (“Proceedings”)
instituted by a third party with respect to the Recapitalization, the Rights
Offering, the Debt Exchange, this Agreement or the other Transaction Documents,
the Rights Offering Registration Statement, any Preliminary Rights Offering
Prospectus, the Rights Offering Prospectus, any Issuer Free Writing Prospectus,
the Investment Decision Package, the Note Offering Materials, any amendment or
supplement thereto, or the transactions contemplated by any of the foregoing and
shall reimburse such Indemnified Persons for any reasonable legal or other
reasonable out-of-pocket expenses incurred in connection with investigating,
responding to or defending any of the foregoing; provided that the foregoing
indemnification will not apply to Losses to the extent that they directly
resulted from (a) any breach by such Indemnified Person of this Agreement,
(b) gross negligence or willful misconduct on the part of such Indemnified
Person, or (c) statements or omissions in the Rights Offering Registration
Statement, any Preliminary Rights Offering Prospectus, the Rights Offering
Prospectus, any Issuer Free Writing Prospectus, the Note Offering Materials, or
any amendment or supplement thereto made in reliance upon or in conformity with
information relating to such Indemnified Person furnished to the Company in
writing by or on behalf of such Indemnified Person expressly for use in the
Rights Offering Registration Statement, any Preliminary Rights Offering
Prospectus, the Rights Offering Prospectus, any Issuer Free Writing Prospectus,
the Note Offering Materials, or any amendment or supplement thereto. If for any
reason the foregoing indemnification is unavailable to any Indemnified Person
(except as set forth in the proviso to the immediately preceding section) or
insufficient to hold it harmless, then the Indemnifying Party shall contribute
to the amount paid or payable by such Indemnified Person as a result of such
Losses in such proportion as is appropriate to reflect not only the relative
benefits received by the Indemnifying Party on the one hand and such Indemnified
Person on the other hand but also the relative fault of the Indemnifying Party
on the one hand and such Indemnified Person on the other hand as well as any
relevant equitable considerations. The indemnity, reimbursement and contribution
obligations of the Indemnifying Party under this Section 9 shall be in addition
to any liability that the Indemnifying Party may otherwise have to an
Indemnified Person and shall bind and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Indemnifying Party and any
Indemnified Person.
     (b) Promptly after receipt by an Indemnified Person of notice of the
commencement of any Proceedings with respect to which the Indemnified Person may
be entitled to indemnification hereunder, such Indemnified Person will, if a
claim is to be made hereunder against the Indemnifying Party in respect thereof,
notify the Indemnifying Party in writing of the commencement thereof; provided
that (i) the omission so to notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have hereunder except to the
extent it has been prejudiced by such failure and (ii) the omission so to notify
the Indemnifying Party will not relieve it from any liability that it may have
to an Indemnified Person otherwise than on account of this Section 9. In case
any such Proceedings are brought against any

-28-



--------------------------------------------------------------------------------



 



Indemnified Person and it notifies the Indemnifying Party of the commencement
thereof, the Indemnifying Party will be entitled to participate therein, and, to
the extent that it may elect by written notice delivered to such Indemnified
Person, to assume the defense thereof, with counsel reasonably satisfactory to
such Indemnified Person; provided that if the defendants in any such Proceedings
include both such Indemnified Person and the Indemnifying Party and such
Indemnified Person shall have concluded that there may be legal defenses
available to it that are different from or additional to those available to the
Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel, which selection shall be subject to the reasonable approval of
the Indemnifying Party, to assert such legal defenses and to otherwise
participate in the defense of such Proceedings on behalf of such Indemnified
Person. Upon receipt of notice from the Indemnifying Party to such Indemnified
Person of its election so to assume the defense of such Proceedings and approval
by such Indemnified Person of counsel, the Indemnifying Party shall not be
liable to such Indemnified Person for expenses incurred by such Indemnified
Person in connection with the defense thereof (other than reasonable costs of
investigation) unless (i) such Indemnified Person shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the preceding sentence, (ii) the Indemnifying Party shall not
have employed counsel reasonably satisfactory to such Indemnified Person to
represent such Indemnified Person within a reasonable time after notice of
commencement of the Proceedings, or (iii) the Indemnifying Party shall have
authorized in writing the employment of counsel for such Indemnified Person.
     (c) The Indemnifying Party shall not be liable for any settlement of any
Proceedings effected without its written consent (which consent shall not be
unreasonably withheld). If any settlement of any Proceeding is consummated with
the written consent of the Indemnifying Party or if there is a final judgment
for the plaintiff in any such Proceedings, the Indemnifying Party agrees to
indemnify and hold harmless each Indemnified Person from and against any and all
Losses by reason of such settlement or judgment in accordance with, and subject
to the limitations of, the provisions of this Section 9. The Indemnifying Party
shall not, without the prior written consent of an Indemnified Person (which
consent shall not be unreasonably withheld), effect any settlement of any
pending or threatened Proceedings in respect of which indemnity has been sought
hereunder by such Indemnified Person unless (i) such settlement includes an
unconditional release of such Indemnified Person in form and substance
satisfactory to such Indemnified Person from all liability on the claims that
are the subject matter of such Proceedings and (ii) such settlement does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
10. Survival of Representations and Warranties. The representations and
warranties made in this Agreement will survive the execution and delivery of
this Agreement, and the covenants shall survive in accordance with their
specific terms.
11. Termination.
     (a) This Agreement may be terminated and the transactions contemplated
hereby may be abandoned at any time prior to the Closing Date:
(i) by mutual written consent of the Company and each Investor;

-29-



--------------------------------------------------------------------------------



 



(ii) by either the Company or any Investor if the Closing Date shall not have
occurred by February 15, 2010; provided, however, that the right to terminate
this Agreement under this Section 11(a)(ii) shall not be available to any party
whose failure to comply with any provision of this Agreement has been the cause
of, or resulted in, the failure of the Closing Date to occur on or prior to such
date;
(iii) by the Company,
               (A) if there has been a breach of any covenant or a breach of any
representation or warranty of an Investor, which breach would cause the failure
of any condition precedent set forth in Section 8(b), provided that any such
breach of a covenant or representation or warranty is not capable of cure on or
prior to February 15, 2010; or
               (B) upon the occurrence of any event that results in a failure to
satisfy any of the conditions set forth in Section 8(b), which failure is not
capable of cure on or prior to February 15, 2010; provided that all
determinations made for the Company prior to the Closing Date with respect to
Section 11(a)(iii)(A) and this Section 11(a)(iii)(B) shall be made by the
Special Committee;
(iv) by any Investor,
               (A) if there has been a breach of any covenant or a breach of any
representation or warranty of the Company, which breach would cause the failure
of any condition precedent set forth in Section 8(a), provided that any such
breach of a covenant or representation or warranty is not capable of cure on or
prior to February 15, 2010; or
               (B) upon the occurrence of any event that results in a failure to
satisfy any of the conditions set forth in Section 8(a), which failure is not
capable of cure on or prior to February 15, 2010.
     (b) If this Agreement is terminated, other than pursuant to
Section 11(a)(iii)(A), the Company shall pay to the Investors any Transaction
Expenses and any other amounts certified by the Investors to be due and payable
hereunder that have not been paid theretofore. Payment of the amounts due under
this Section 11(b) will be made no later than the close of business on the third
(3rd) Business Day following the date of such termination by wire transfer of
immediately available funds in U.S. dollars to an account specified by the
Investors to the Company.
     (c) Upon termination under this Section 11, all rights and obligations of
the parties under this Agreement shall terminate without any liability of any
party to any other party except that (i) nothing contained herein shall release
any party hereto from liability for any willful breach of this Agreement and
(ii) the covenants and agreements made by the parties herein in Sections 2(h)
and 2(i) and Sections 9 through 17 will survive indefinitely in accordance with
their terms.
12. Notices. All notices and other communications in connection with this
Agreement will be in writing and will be deemed given (and will be deemed to
have been duly given upon receipt) if delivered personally, sent via electronic
transmission, facsimile transmission (with

-30-



--------------------------------------------------------------------------------



 



confirmation), mailed by registered or certified mail (return receipt
requested), or delivered by an express courier (with confirmation) to the
parties at the following addresses (or at such other address for a party as will
be specified by like notice):
(a)   If to the Company:
Builders FirstSource, Inc.
2001 Bryan Street, Suite 1600
Dallas, Texas 75201
Facsimile: (214) 880-3599
Attention: Donald F. McAleenan, Esq.
Electronic mail: Don.McAleenan@bldr.com
with copies to:
Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309
Facsimile: (404) 881-7777
Attention: William Scott Ortwein, Esq.
Electronic mail: Scott.Ortwein@alston.com
and:
Morris, Nichols, Arsht & Tunnell LLP
1201 North Market Street, 18th Floor
P.O. Box 1347
Wilmington, Delaware 19899-1347
Facsimile: (302) 658-3989
Attention: Andrew M. Johnston, Esq.
Electronic mail: ajohnston@mnat.com
(b) If to the Investors:
JLL Partners Fund V, L.P.
c/o JLL Partners, Inc.
450 Lexington Avenue, 31st Floor
New York, New York 10017
Facsimile: (212) 286-8626
Attention: Brett N. Milgrim
                    Daniel Agroskin
Electronic mail: b.milgrim@jllpartners.com
                            d.agroskin@jllpartners.com
and:
Warburg Pincus Private Equity IX, L.P.
c/o Warburg Pincus LLC

-31-



--------------------------------------------------------------------------------



 



450 Lexington Avenue, 32nd Floor
New York, New York 10017
Facsimile: (212) 878-9100
Attention: David Barr
                    Kevin Kruse
Electronic mail: david.barr@warburgpincus.com
                            kevin.kruse@warburgpincus.com
with copies to:
Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
P.O. Box 636
Wilmington, Delaware 19899
Facsimile: (302) 651-3001
Attention: Robert B. Pincus, Esq.
                    Allison L. Land, Esq.
Electronic mail: bob.pincus@skadden.com
                            allison.land@skadden.com
and:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019-6099
Facsimile: (212) 728-8111
Attention: Steven J. Gartner, Esq.
                    Mark Cognetti, Esq.
Electronic mail: sgartner@willkie.com
                            mcognetti@willkie.com
13. Assignment; Third Party Beneficiaries. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement will be assigned by any of
the parties (whether by operation of law or otherwise) without the prior written
consent of the other parties, except to an Affiliated Purchaser pursuant to
Section 2(d). Notwithstanding the previous sentence, subject to the provisions
of Section 2(d), this Agreement, and each Investor’s obligations hereunder, may
be assigned, delegated or transferred, in whole or in part, by any Investor to
any Affiliate of such Investor over which such Investor or any of its Affiliates
exercises investment authority, including, without limitation, with respect to
voting and dispositive rights; provided that any such assignee assumes the
obligations of such Investor hereunder and agrees in writing to be bound by the
terms of this Agreement in the same manner as such Investor. Notwithstanding the
foregoing or any other provisions herein, no such assignment will relieve the
Investor of its obligations hereunder if such assignee fails to perform such
obligations. Except as provided in Section 9 with respect to the Indemnified
Persons, this Agreement (including the documents and

-32-



--------------------------------------------------------------------------------



 



instruments referred to in this Agreement) is not intended to and does not
confer upon any person other than the parties hereto any rights or remedies
under this Agreement. Any Indemnified Persons shall be entitled to enforce and
rely on the provisions listed in the immediately preceding sentence as if they
were a party to this Agreement.
14. Prior Negotiations; Entire Agreement. This Agreement, together with the
Registration Rights Agreement and the documents and instruments attached as
exhibits to and referred to in this Agreement and the Registration Rights
Agreement, constitutes the entire agreement of the parties with respect to the
Recapitalization and supersedes all prior agreements, arrangements or
understandings, whether written or oral, between the parties with respect to the
transactions contemplated hereby.
15. GOVERNING LAW; VENUE. THIS AGREEMENT WILL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH OF THE PARTIES HERETO AGREES TO THE
EXCLUSIVE JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE IN AND
FOR NEW CASTLE COUNTY OR, IF THE COURT OF CHANCERY LACKS SUBJECT MATTER
JURISDICTION, ANY COURT OF THE STATE OF DELAWARE SITUATED IN NEW CASTLE COUNTY
OR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, WITH RESPECT
TO ANY CLAIM OR CAUSE OF ACTION ARISING UNDER OR RELATING TO THIS AGREEMENT, AND
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT, AND AGREES THAT ALL
SERVICE OF PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO IT AT ITS ADDRESS AS SET FORTH IN SECTION 12, AND THAT
SERVICE SO MADE SHALL BE TREATED AS COMPLETED WHEN RECEIVED. EACH OF THE PARTIES
HERETO WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND WAIVES ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED IN ANY SUCH COURT. THE COMPANY AND
EACH OF THE INVESTORS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF PARENT
OR THE INVESTORS IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE, AND
ENFORCEMENT HEREOF. NOTHING IN THIS PARAGRAPH SHALL AFFECT THE RIGHT OF THE
PARTIES HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
NOTWITHSTANDING THE FOREGOING, EACH OF THE PARTIES HERETO AGREES THAT EACH OF
THE OTHER PARTIES HERETO SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
FOR ENFORCEMENT OF A JUDGMENT ENTERED BY A COURT PERMITTED BY THIS SECTION 15 IN
ANY OTHER COURT OR JURISDICTION.
16. Counterparts. This Agreement may be executed in any number of counterparts,
all of which will be considered one and the same agreement and will become
effective when counterparts have been signed by each of the parties and
delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.

-33-



--------------------------------------------------------------------------------



 



17. Waivers and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions of this Agreement
may be waived, only by a written instrument signed by all the parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege pursuant to this Agreement
will operate as a waiver thereof, nor will any waiver on the part of any party
of any right, power or privilege pursuant to this Agreement, nor will any single
or partial exercise of any right, power or privilege pursuant to this Agreement,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. The rights and remedies
provided pursuant to this Agreement are cumulative and are not exclusive of any
rights or remedies which any party otherwise may have at law or in equity. All
determinations made for the Company prior to the Closing Date with respect to
this Section 17 shall be made by the Special Committee.
18. Adjustment to Shares. If, prior to the Closing Date, the Company effects a
reclassification, stock split (including a reverse stock split), stock dividend
or distribution, recapitalization, merger, issuer tender or exchange offer, or
other similar transaction with respect to any shares of its capital stock,
references to the numbers of such shares and the prices therefore shall be
equitably adjusted to reflect such change and, as adjusted, shall, from and
after the date of such event, be subject to further adjustment in accordance
herewith.
19. Headings. The headings in this Agreement are for reference purposes only and
will not in any way affect the meaning or interpretation of this Agreement.
20. Publicity. The Company and the Investors shall consult with each other prior
to issuing any press releases (and provide each other a reasonable opportunity
to review and comment upon such releases) or otherwise making public
announcements with respect to the transactions contemplated by this Agreement
and prior to making any filings with any third party or any governmental entity
(including any national securities exchange or interdealer quotation service)
with respect thereto, except as may be required by law or by the request of any
governmental entity.
[Signature Page Follows]

-34-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be signed by their respective officers thereunto duly authorized, all as of the
date first written above.

            BUILDERS FIRSTSOURCE, INC.
      By:   /s/ Floyd F. Sherman       Name:   Floyd F. Sherman       Title:  
President and Chief Executive Officer       JLL PARTNERS FUND V, L.P.

By: JLL Associates V, L.P., its general partner

By: JLL Associates, G.P. V, LLC, its general partner
      By:   /s/ Paul S. Levy       Name:   Paul S. Levy        Title:   Managing
Member        WARBURG PINCUS PRIVATE EQUITY IX, L.P.

By: Warburg Pincus IX LLC, General Partner

By: Warburg Pincus Partners, LLC, Sole Member

By: Warburg Pincus & Co., Managing Member
      By:   /s/ Kevin J. Kruse       Name:   Kevin J. Kruse       Title:  
Partner  

-35-



--------------------------------------------------------------------------------



 



SCHEDULE I

         
Affiliate
    6  
Affiliated Purchaser
    6  
Aggregate Offering Amount
    1  
Agreement
    1  
Basic Subscription Privilege
    1  
Board
    2  
Business Day
    3  
Closing Date
    7  
Commission
    12  
Common Stock
    1  
Company
    1  
Company SEC Documents
    12  
Debt Exchange
    2  
Eligible Holder
    3  
Exchange Act
    3  
Exchange Deficiency
    5  
Exchange Shares
    6  
Expiration Time
    3  
Holder
    3  
HSR Act
    12  
Indemnified Person
    28  
Indemnifying Party
    28  
Investment Decision Package
    14  
Investor
    1  
Investor Exchange Shares
    6  
Investor Notes
    6  
Investor Offered Shares
    6  
Investors
    1  
Issuer Free Writing Prospectus
    14  
JLL Fund V
    1  
Losses
    28  
Material Adverse Effect
    8  
New Notes
    1  
Note Offering Materials
    15  
Notes
    1  
Notice of Offering Results
    6  
Offered Shares
    1  
Old Indenture
    10  
Option
    10  
Options
    10  
Over-Subscription Privilege
    1  
Preferred Stock
    10  
Preliminary Rights Offering Prospectus
    14  
Proceedings
    28  
Proxy Statement
    15  
Put Option
    5  
Recapitalization
    2  
Record Date
    1  
Registration Rights Agreement
    21  
Remaining Offered Shares
    4  
Rights
    1  
Rights Exercise Period
    3  
Rights Offering
    1  
Rights Offering Commencement Date
    3  
Rights Offering Prospectus
    14  
Rights Offering Registration Statement
    14  
Rights Ratio
    3  
SEC Transaction Documents
    18  
Securities Act
    1  
Securities Act Effective Date
    14  
Special Committee
    2  
Stock Plans
    10  
Stockholder Approval
    12  
Subscription Agent
    3  
Subscription Price
    1  
Subsidiary
    9  
Support Agreement
    4  
Transaction Agreements
    9  
Transaction Expenses
    8  
Transfer
    23  
Unsubscribed Shares
    5  
Warburg Pincus
    1  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Settlement and Release
1. Action
In re: Builders FirstSource, Inc. S’holders and Deriv. Litig., C.A.
No. 4900-VCS, pending before the Court of Chancery of the State of Delaware.
2. Memorandum of Understanding
Memorandum of Understanding, entered into as of October 23, 2009, by and between
the parties to In re: Builders FirstSource, Inc. S’holders and Deriv. Litig.,
C.A. No. 4900-VCS, pending before the Court of Chancery of the State of
Delaware, by their respective undersigned counsel.

 



--------------------------------------------------------------------------------



 



Exhibit A
Terms of New Notes

     
Issuer
  Builders FirstSource, Inc.
 
   
Guarantors
  All wholly owned domestic subsidiaries of the Issuer that currently guarantee
the existing Notes of the Issuer.
 
   
Principal
  No more than $145.0 million.
 
   
Maturity
  February 15, 2016 (the “Maturity Date”).
All obligations then outstanding under the New Notes shall be payable in full on
the Maturity Date.  
Interest Rate
  3-month LIBOR (with a 3.0% floor) plus 10.0%.
Payable quarterly on the 15th of February, May, August, and November of each
year. Interest will be computed on the basis of a 360-day year of twelve 30-day
months.  
Default Rate
  Additional 2.00%  
Amortization
  None.

                 
Optional Prepayments
  Prior to February 15, 2011     105 %   After February 15, 2011, and prior to
February 15, 2012     102.5 %   After February 15, 2012, and prior to February
15, 2013     101 %   After February 15, 2013     100 %

     
Offer to Purchase with Asset Sale Proceeds
  Same as set forth in the Old Indenture.
 
   
Collateral
  All amounts owed in connection with the New Notes shall be secured by a
perfected, second priority lien on and security interest in all of the
Collateral (as defined in the Old Indenture); provided that, for the avoidance
of doubt, the Collateral shall not include “securities” of any of the Company’s
“affiliates” (as the terms “securities” and “affiliates) are used in Rule 3-16
of Regulation S-X under the Securities Act).
 
   
Collateral Trust Fee
  TBD
 
   
Covenants
  Same as set forth in the Old Indenture; provided that (i) the definition of
Borrowing Base shall be modified to give pro forma credit for any accounts and
inventory acquired since the last quarterly financials, (ii) the basket under
Section 4.09(b)(1)(A) shall be reduced from $375 million to the sum of (y) the
Borrowing Base (as defined in the Old Indenture) and (z) $75 million, and
(iii) the Issuer shall be permitted (y) to refinance any remaining Notes with
debt which is secured on a pari passu basis with the New Notes; and (z) to issue
additional New Notes in exchange for any Notes outstanding following the closing
of the Debt Exchange pursuant to and under the new indenture that will govern
the New Notes (and, for purposes of clarity, such additional New Notes will be
secured on a pari passu basis with the other New Notes).
 
   
Events of Default
  Same as set forth in the Old Indenture.
 
   
Closing Date
  The effective date of the Recapitalization.

 



--------------------------------------------------------------------------------



 



     
Allocation
  The New Notes will be issued as part of the contemplated Recapitalization.
 
   
Conditions Precedent to Closing
  Satisfaction of all conditions to the closing of the Debt Exchange and the
Rights Offering.
 
   
Registration Rights
  A resale shelf registration statement covering sales of the New Notes and
shares of Common Stock received in the Debt Exchange will be effective prior to
closing.

 